Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with O'Sullivan, James (Reg. NO. 65618) on 07/05/2022.

The application has been amended as follows: 

Specification (Currently Amended)
Para [0027] In some embodiments of the disclosure, the insulation impedance detection circuit 40 may further include a Pulse Width Modulation (PWM) drive circuit 44 coupled between the controller 43 and the inverter circuit 20 for generating a PWM signal, where the PWM signal is used for driving and controlling the inverter circuit 20.
Claim 3. (Currently Amended) The insulation impedance detection circuit according to claim 1, further comprising:
a Pulse Width Modulation (PWM) drive circuit coupled between the controller and the inverter circuit for generating a PWM signal, and the PWM signal is used for driving and controlling the inverter circuit.
Claim 9. (Currently Amended) The insulation impedance detection method according to claim 7, wherein the inverter circuit is driven and controlled by a Pulse Width Modulation (PWM) signal generated by a PWM drive circuit coupled between the controller and the inverter circuit.



Reason for Allowance

3.	Claims 1-12 are allowed. Examiner’s reasons for allowance are following:
a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 7: 
As to claims 1-6 the present invention is direct to an insulation impedance detection circuit of a photovoltaic inverter system, the photovoltaic inverter system comprises one or more input circuits and an inverter circuit, each of the input circuits electrically coupled to the inverter circuit through a positive bus and a negative bus, with a first equivalent impedance Rp between the positive bus and a protective earth point, and a second equivalent impedance Rn, between the negative bus and the protective earth point, wherein the insulation impedance detection circuit comprising: Independent claim 1 identifies the uniquely distinct features of “a protective earth voltage sampling circuit coupled to the protective earth point for sampling the protective earth voltage and generating a first protective earth voltage and a second protective earth voltage corresponding to the first bus voltage and the second bus voltage, respectively; and a controller coupled to the bus voltage sampling circuit and the protective earth voltage sampling circuit for calculating an equivalent insulation impedance of the photovoltaic inverter system according to the first bus voltage, the second bus voltage, the first protective earth voltage and the second protective earth voltage, and controlling interconnection between the inverter circuit and a power grid when the equivalent insulation impedance is larger than or equal to a threshold value”.
As to claims 7-12 the present invention is direct to an insulation impedance detection method of a photovoltaic inverter system, the photovoltaic inverter system comprises one or more input circuits and an inverter circuit, each of the input circuits electrically coupled to the inverter circuit through a positive bus and a negative bus, with a first equivalent impedance Rp between the positive bus and a protective earth point and a second equivalent impedance Rn, between the negative bus and the protective earth point, wherein the insulation impedance detection method comprising: Independent claim 7 identifies the uniquely distinct features of “sampling a protective earth voltage by coupling a protective earth voltage sampling circuit to the protective earth point, and generating a first protective earth voltage and a second protective earth voltage corresponding to the first bus voltage and the second bus voltage, respectively; and calculating an equivalent insulation impedance of the photovoltaic inverter system according to the first bus voltage, the second bus voltage, the first protective earth voltage and the second protective earth voltage, and controlling interconnection between the inverter circuit and a power grid by a controller when the equivalent insulation impedance 1s larger than or equal to a threshold value”.
The closest prior art, WENG et al. (Pub NO. US 2017/0302082 A1), Reinke et al. (Pub No. US 2004/0122490 A1), Reinke et al. (Pub NO. US 2004/0059396 A1), Chang et al. (Pub NO. US 2003/0048756 A1) teaches System and Method for Insulation impedance Detection, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867